Citation Nr: 1817233	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1954 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania. 

This case was previously before the Board in September 2017 where it was remanded for additional evidentiary development.  The matter has properly returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

Throughout this appeal, the Veteran has asserted that his bilateral hearing loss was caused by noise exposure in service.  Specifically, while serving on the flight line in the US Navy, the Veteran describes being constantly exposed to aircraft engine and jet noise. See Statement in Support of Claim dated September 2014.  He maintains that he has experienced hearing loss symptoms since service.  The Board notes that VA has already conceded in-service noise exposure in granting service connection for tinnitus.

While the Veteran's service treatment are absent for any treatment, complaints, or findings of hearing loss in service to include normal audiogram findings at separation, the Board points out that the absence of documented hearing loss in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).  

In this regard, the Board acknowledges the conflicting medical opinions of record that establish a current hearing loss disability.  

In October 2017, the Veteran submitted a statement from a private physician finding that the Veteran's exposure to loud noises around aircrafts during his five years of military service can result in high frequency sensorineural hearing loss and contribute to tinnitus. See private treatment records dated May 2016.   

A VA contract examination report of November 2017 reflects the examiner's opinion confirming a diagnosis of sensorineural hearing loss, but that the current hearing loss is less likely the result of military service. See Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) dated November 2017.  

However, the record also reflects lay evidence submitted by his daughter reflecting her competent and credible observations of the Veteran's worsening hearing loss since separation from service and her recollection of her deceased mother's similar observations of her father's hearing loss. See Statement in Support of Claim dated January 2015.  The Board finds no reason to doubt the Veteran's daughter's credibility.  Additionally, the Veteran is competent to report the occurrence of such symptoms since they are within his realm of personal and firsthand knowledge. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board notes that the Veteran's credible reports are consistent with the circumstances of his service. 

Taking all reports into account, the Board concludes that the evidence is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, as the benefit-of-the-doubt rule is for application, the Board finds that the grant of service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


